Citation Nr: 0634049	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to cirrhosis of the liver, to include as 
secondary to Hepatitis C.

3.  Entitlement to service connection for depression, to 
include as secondary to Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 


FINDINGS OF FACT


1.  Hepatitis C was first diagnosed many years after service, 
and there is no competent medical evidence that establishes a 
nexus between currently diagnosed hepatitis C and military 
service.

2.  Cirrhosis was first diagnosed many years after service 
and there is no competent medical evidence that establishes a 
nexus between the claimed disability and military service.

3.  As service connection for Hepatitis C has not been 
established, there is no legal basis for a grant of service 
connection for cirrhosis secondary to Hepatitis C.

4.  There is no medical evidence that the veteran currently 
has a diagnosis of depression which is related to service.


CONCLUSION OF LAW

1.  The criteria for service connection for Hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for cirrhosis of the 
liver, to include as secondary to Hepatitis C are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.303, 3.310 (2006).

3.  The criteria for service connection for depression, to 
include as secondary to Hepatitis C are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in April 2003 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims. In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims for 
increased ratings.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the June 2003 letter was sent to the veteran prior 
to the issuance of the October 2003 rating decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO or were 
submitted by the veteran.  38 U.S.C.A. § 5103A.  In this 
regard the Board notes that the record contains the following 
pertinent records: VA outpatient records, private medical 
records and lay statements submitted in support of the 
veteran's claims for service connection.  The veteran has not 
alleged that there are any other outstanding medical records.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra. Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary  
for a disability rating and for an effective date.  Despite 
the inadequate notice provided to the veteran on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against each of the veteran's claim for 
service connection, any questions as to a disability rating 
or the appropriate effective date to be assigned is rendered 
moot.

In addition, the Board notes that in the October 2006 
appellant's brief, the veteran's representative asserts that 
a VA examination is warranted to resolved each of the claims 
for service connection.  However, the Board points out, as 
explained below, that, there is no reasonable possibility of 
substantiating the claim by scheduling VA examinations.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  




II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Service Connection for Hepatitis C.

Throughout the current appeal, the veteran has asserted that 
he contracted hepatitis C during his military service in 
Germany. 

Service medical records are silent for complaint, treatment, 
findings or diagnosis of hepatitis C during the veteran's 
period of service.  The veteran had two cysts removed on two 
separation occasions while in service.  On separation 
examination in 1975, laboratory results were negative and no 
clinical abnormalities were noted.  

A July 1999 private medical record reflects that the veteran 
was referred to R. Kania, M.D. from another physician for 
evaluation of a positive Hepatitis C antibody.  It was noted 
that the veteran was donating blood when it was found.    

In an August 1999 private medical record, Dr. Kania reported 
that a liver biopsy showed chronic Hepatitis C with early 
cirrhosis; however, he did not provide an opinion as to 
etiology.  

VA outpatient records dated from March 2003 to June 2003 
reflect ongoing evaluation and treatment for chronic 
Hepatitis C and cirrhosis; however, none of these records 
reported an opinion as to etiology of the veteran's Hepatitis 
C.

In April 2003, the RO sent the veteran a letter notifying him 
that the medical community recognized several risk factors 
for hepatitis C infections, and listed all of those risk 
factors for the veteran.  He was asked to submit which risk 
factors applied to him.  In response, the veteran's asserted 
that possible causes of infection could have resulted from 
two minor surgeries that took place in his local dispensary; 
an outbreak of Hepatitis C which led to many of his fellow 
service members being diagnosed with Hepatitis C, and from 
women in service where sex was very causal.  He also stated 
that he shared an apartment with his best friend for two 
years who was diagnosed with Hepatitis C in Germany.   He 
contends that they shared everything in the apartment to 
include kitchen utensils, towels, soap, and razors and that 
they even dated some of the same women.  He also attached a 
copy of his request for separate rations to live on the 
German economy with this same roommate. 

In an October 2003 letter, a former head nurse who was 
headquartered at a hospital in Germany from 1971-1976, stated 
that the health professionals were exposed to infectious 
agents and at that time did not widely employ universal 
infection control precautions.  She also stated that 
hepatitis was quite prevalent at that time. 

In an October 2003 letter, the wife of the veteran's former 
roommate (her husband) in Germany stated that her husband was 
diagnosed with Hepatitis C in the summer of 1975, after the 
veteran had returned home.  She confirmed that the veteran 
had shared an apartment with her husband in Germany until 
they returned to the United States. 

In a March 2004 statement, the veteran stated that during 
service he maintained phone service along with his former 
roommate who was diagnosed with Hepatitis C.  Part of their 
duties required them to repair wires.  He indicated that they 
often cut their fingers which provided ample opportunity to 
come into contact with each others blood.

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
hepatitis C.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As noted above service medical records (including the 1975 
separation examination) are negative for findings of 
hepatitis C.  According to private medical records, the 
veteran was first diagnosed with a chronic hepatitis C 
infection in August 1999, more than 20 years after the 
veteran's discharge from service.  The Board finds this 
passage of years to be evidence against service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).   Moreover, 
although subsequent medical records reflect continued 
treatment for this disability they do not provide any 
competent evidence of an association between the disorder and 
the veteran's active military duty and the veteran has not 
alluded to the existence of any such evidence.  

The Board has taken into consideration the veteran's 
assertions in adjudicating the claim on appeal.  Although the 
veteran believes his hepatitis C was incurred during active 
service, he is not competent to offer opinions on questions 
of medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Moreover, although the former head nurse in 
her October 2003 stated, in general terms, that Hepatitis C 
was prevalent during service, she did not provide any 
specific competent evidence that the veteran's current 
Hepatitis C was related to service.  Therefore, her 
statements are of limited probative value.  

Under these circumstances, the claim for service connection 
for Hepatitis C must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as there is no competent 
evidence of the disorder in service and no competent evidence 
relating the disorder to service, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

B.  Service Connection for Cirrhosis of the Liver

In this case, the RO has adjudicated the veteran's claim for 
service connection for cirrhosis of the liver under two 
alternative theories: first, that the claimed condition is 
directly related to service, and, second, that the condition 
is secondary to his to Hepatitis C.

Initially, as noted above, service connection for Hepatitis C 
has been denied, therefore there is no legal basis for 
granting service connection for cirrhosis of the liver as 
secondary to Hepatitis C.  Where, as here, service connection 
for the primary disability has been denied, the appellant 
cannot establish entitlement to service connection, pursuant 
to 38 C.F.R. § 3.310(a), for a secondary condition. 

With regard to direct service connection, the Board notes 
that the veteran's service medical records are negative for 
any complaints, findings or diagnoses of cirrhosis of the 
liver.  The medical evidence reflects that the veteran 
currently was first diagnosed with cirrhosis of the liver in 
August 1999, more than 20 years after service.  The Board 
points out that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, there is no medical evidence that relates the 
veteran's cirrhosis of the liver to his military service.  In 
this case, the Board notes that none of the treating 
physicians have attributed the veteran's cirrhosis to 
military service.  In addition, neither the veteran nor his 
representative has either presented or alluded to the 
existence of any medical opinion that supports his claim.

The Board has considered the veteran's assertions; however, 
as a layman without appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the medical relationship, if 
any, between a current disability and service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

Therefore, as the evidence preponderates against the claim of 
entitlement to service connection for cirrhosis of the liver, 
to include as secondary to Hepatitis C, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Service Connection for Depression

The veteran contends that his depression began in 2000 as a 
result of medical treatments for his Hepatitis C.  The Board 
notes that the RO has adjudicated the veteran's claim for 
service connection for depression on a direct and secondary 
basis and as such both basis will be considered by the Board 
in adjudicating this claim.

Service medical records are silent as to complaints, 
findings, or diagnoses relating to depression.  Post service 
private and VA medical records are negative for complaints or 
diagnosis of any psychiatric disorder, to include depression. 

The Board points out that there is no medical evidence that 
the veteran currently has, or has ever had, a diagnosis of 
depression.  In addition, the veteran also has neither 
presented, nor alluded to the existence of, any medical 
evidence that could provide competent and probative evidence 
that he presently has the claimed disability.

Therefore, in the absence of competent evidence of the 
claimed disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).  In the instant case, service connection for 
depression must be denied because the first essential 
criterion for a grant of service connection on any basis- 
that is competent evidence of the claimed disability-has not 
been met.  

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the existence 
of a current disability.  See Bostain, supra.

Under these circumstances, the claim for service connection 
for depression, to include as secondary to Hepatitis C must 
be denied.  In arriving at this decision to deny the claim, 
the Board has considered the applicability of the benefit-of-
the- doubt doctrine.  However, in the absence of current 
competent evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

 
ORDER

Service connection for Hepatitis C is denied.

Service connection for cirrhosis of the liver, to include as 
secondary to Hepatitis C, is denied.

Service connection for depression, to include as secondary to 
Hepatitis C, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


